Case 3:20-bk-00133-CJJ Doc 1 Pips (Page 1 af 545 via MAIL

Liev“ NVILLE, FLORIDA

Filtin this information to identiy your case.

 

_ United States Bankruptoy Court for the: . SAN 15 2020

: Middle District of Florida

} CLERK, U.S. BANKRUPTCY COURT

‘Case number (tenown): Chapter you are filing under. NMiDDLE DISTRICT OF FLORIDA
hap

QO) Chapter 11

O Chapter 12 :

Q Cheotor 13 (2 Check if this is an

j amended filing

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 1217

The bankruptcy forms use you and Debéor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own 2 car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debter 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married peaple are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
{if known). Answer every question.

EEE sone, Yourself

 

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
“4. Your full name
Write the name that is on your .
government-issued picture Clarissa -
identification (for example, First name Firat name
your driver's license or Lynette :
passport), Middle name Middle name
Bring your picture Smith
identification to your meeting © Last name Last name
with the trustee.
Suffix (Se, Je. 0, HG Suffix (Sr, de., 1, WG
. 3. All other names you
have used In the last 3 First name First name
years
Include your married or Middie name Middle name
maiden names.
Last name Last name
First narne First name
Middle name Middle name
Last name Last name
‘3. Only the last 4 digits of
your Social Security mx - xx -_ 4 6 8 2 XK XK
number or federal OR oR
Individual Taxpayer 9 9
Identification number RR XK WE OXK
(ITIN}

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 

 
Debtor 1

Clarissa Lynette Smith

First Name Middle Name

Last Name

Case number (i known)

Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 2of51

 

: 4, Any business names

' and Employer

| Identification Numbers

> (EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

(CJ | have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

C) | have not used any business names or EINs.

 

Business name

Business name

 

Business name

Business name

 

EIN EIN”
EIN Te na
j
- 5. Where you live If Debtor 2 lives at a different address: :
6 Prince Anthony Lane

 

Number Street

 

Number Street

 

 

 

 

Paim Coast Fi 32164
Cily State ZIP Code City State ZIP Code !
Flagler
Caunty

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

County '

lf Debtor 2’s mailing address is different from
yours, flll It in here. Nate that the court will send
any notices to this mailing address.

 

 

 

 

 

PO BOX 10336
Number Street Number Street
P.O. Box P.O. Box
DAYTONA BEACH FL 32120
City State ZIP Code City State ZIP Goede
6. Why you are choosing Cheek one: Cheek one:

this district to file for
bankruptcy

WJ over the last 180 days before filing this petition,
{ have lived in this district longer than in any
other district.

() | have another reason, Explain.
(See 28 U.S.C. § 1408)

 

 

 

 

CY Over the last 180 days before filing this petition,
| have lived in this district longer than in any :
other district.

C) | have another reason. Explain, :
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Gfficiat Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 2

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page3of51

Debtor 1 Clarissa Lynette Smith Case number (a Anown
Middle Name Last

First Narnia Name

Tell the Court About Your Bankruptcy Case

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 71 U.S.C. § 342(b) for individuals Filing
Bankruptcy Code you for Bankruptcy (Fonn 2010)}. Aiso, go to the top of page 1 and check the appropriate bow.
are choosing to file
under W Chapter 7
CJ) Chapter 11
LI Chapter 12

(3 Chapter 13

a. How you will pay the fee (11 will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashiers check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

Qi I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in installments (Official Form 103A).

4 1 request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application fo Have the
Chapter 7 Filing Fee Waived (Official Form 1036) and file it with your petition.

 

 

 

 

 

9. Have you filed for W No
bankruptcy within the
last 8 years? QO Yes. District When Case number
MM / DDS YY¥Y
District When Case number
WM DDI YYYY
Distict When Case number
MM/ DDIYYYY
10. Ara any bankruptcy no
cases pending or being
filad by a spouse who is OlyYes. debtor Relationship to you
not filing this case with District When Case number, if known,
you, or by a business MM/DD /¥¥Y¥
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, # known,
MM / DD) YY
+1. Do you rent your LI No. Goto line 12.
residence? (J Yes. Has your landlord obtained an eviction judgment against you?

W No. Go to line 12.

C) Yas. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankrupicy petition.

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3

 
Debtor 1

 

 

 

business?

LLC.

 

 

 

 

Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page4of51
Clarissa Lynette Smith Gase number oF mewn
First Name Middle Name Last Name
| part 3: EIS About Any Businesses You Own as a Sole Proprietor
12. Are youa sole proprietor (@) No. Go to Part 4.
of any full- or part-time
(Yes. Name and location of business
A sole proprietorship is a
pivdesord enote an Name of business, if any
separate lagal entity such as
a corporation, partnership, or Nbr Sheet
if you have more than Gna
sole proprietorship, use a
separate sheet and attach it
City State ZIP Code

to this petition.

13. Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a smail business
debior?

Far a definition of smaif
business debtor, see

41: U.S.C. § 101(54D).

Report If You Own

Check ihe appropriate box fo describe your business:

QC) Health Care Business (as defined in 11 U.S.C. § 101(27A)}}
C) Single Assat Real Estate (as defined in 11 U.S.C. § 101(51B))
CL] Stockbroker (as defined in 41 U.S.C. § 101(53A))

J Commodity Broker (as defined in 11 U.S.C. § 104(6))

CI None of the abave

if you are filing under Chapter 17, the court must know whether you are @ small business debtor so that it
can sef appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flaw statement, and federal income tax return or if
any of these documents do nat exist, follow the procedure in 11 U.S.C. § 1116(1}(B).

WZ No. lam nat filing under Chapter 11.

Q) No. 1am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
the Bankruptcy Code.

( Yes. | am filing under Ghapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Official Form 101

Wi No
CO Yes. What is tha hazard?

 

 

immediate attention is needed, why is it needed?

 

 

Where is the property?

 

 

 

Number Street
City State ZIP Code
Voluntary Petition for Individuals Filing for Bankruptcy page 4

 

 
Debtor 1 lari n

Case 3:20-bk-00133-CJJ Doc1

First Name Middle Name Laat Marie

Filed 01/15/20 Page 5 of 51

Case number (7 manny

Ga Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before yau file for
bankruptcy. You must
truthfully check one of the
following choices. if you
cannot do so, you are not
eligidle to file.

if you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

Sd | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
cettificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you daveloped with the agency.

CI i received a briefing from an approved credit
counseling agency within the 180 days before f
fited this bankruptcy petition, but I do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(1) I certify that | asked for credit counseling
services fram an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unabie to obtain it before you filed for
bankmptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if tha court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file 4 certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not da so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CJ 1 am not required ta receive a briefing about
credit counseling because of:

QU incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

(J Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

(Cl Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing abaut credit counseling, you must file a
mation for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Casa):

You must check one:

(| received a briefing from an approved credit
counseling agency within the 180 days before |
fled this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankrupicy petition,
you MUST file a copy of the certificate and payment
pian, if any.

C) | certify that | asked for credit counseling
services from an approved agency, but was
unabie to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 20-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made te obtain the briefing, why
you were unabie to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case,

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
Still receive 4 briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. !f you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maxdmum of 15
days.

CU t am not required to receive a briefing about
credit counseling because of:

C incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

CJ Disability. My physical disability causes ma
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after |
reasonably tried to da so.

CQ Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are nat required to receive a
briefing about credit counseling, you must file a
matian far waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy page 5

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 6of51

Clarissa Lynette Smith

First Nama Middia Name Last Name

Dabtlor 1 Case number tif known),

Answer These Questions for Reporting Purposes

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, farnily, or household purpose.”

CI No. Go te line 16b.
(J Yes. Go to Jina 17.

46b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

1s. What kind of debts do
you have?

Wl No. Go to dine 16c.
CJ Yes. Go to line 17,

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

47. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

Cl No. 4am not filing under Chapter 7. Go to line 48.

J) Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and WI No
administrative expenses
are paid that funds wilt be Ql Yes
available for distribution
to unsecured creditors?
18. How many creditors do = |.) 1-49 1 1,000-5,000 U2 25,001-50,000
you estimate that you Zi 50-99 Q 5,001-10,000 ©) 50,001-100,000
owe? 100-199 C) 10,001-25,000 ©) More than 100,000
QO] 200-999
19. How much do you {2 $0-350,000 C1 $1,000,001-310 million C1 $500,000,001-81 billion

estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

GEA scm Below

(J $10,000,001-850 million
CF $50,000,001-$100 million
(J $100,000, 001-$500 million

Q) $50,001-$100,000
CJ $100,001-8500,000
CJ $500,00-$1 million

Q) $1,000,001-$10 million

CJ $10,000,001-$50 mitlion
Q) $50,000,001-$100 million
(1 $100,000,004-$500 million

O) $0-$50,000

4 $50,001-$100,000
$100,001-$500,000

(2) 3500,004-54 million

(2 $1,000,000,001-$10 billion
CJ $10,000,000,901-$50 billion
(2 More than $50 billion

(} $s00,000,00 1-1 billion

O $1,000,000,001-$19 billion
© $10,000,000,001-$50 billion
Cl More than $50 billion

 

For you

Official Farm 101

| have examined this petition, and ! declare under penalty of perjury that the information provided is true and
correct.

If have chosen to file under Chapter 7, 1 am aware that 1 may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to procaed
under Chapter 7.

If ne attorney represents me and | did not pay or agree to pay somaone who is not an attomey to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342{b).

| request retief in accordance with the chapter of title 11, United States Code, specified in this petition.

( understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or bath.

18.U. § 152, 1341, 1519, a 571

x Lama orm Hy
Signature of Debtor 1
cannon OH [ao 0

Voluntary Petition for Individuals Filing for Bankruptcy

 

Signature of Debtor 2

Executed on

MM / BO OFYYYY

page 6
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 7 of51

Debtor t Clarissa Lynette Smith Gase number {i mown)

First Name Middle Name Last Name

. |, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
For your attorney, if you are to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one available under each chapter for which the person is eligible. 1 alsa certify that | have delivered to the debtor{s)
the notice required by 11 U.5.C. § 342(b} and, in a case in which § 707(b)(4)(D) applies, certify that | have no
if you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not

 

 

 

 

 

 

 

 

need to file this page. x
Date
Signature of Attomey for Debtor MM / BD /y¥YYY
Printed name
Firm name
Number Street
City Slate ZIP Code
Contact phone Email address
Bar number State

   

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7

 

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 8of51

 

 

Debtor 1 Clarissa Lynette Smith Case number (now),

First Narne Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page. technicat, and a mistake or inaction may affect your rights. For example, your case may be

dismissed because you cid not file a required document, pay a fee on time, attend a meeting or
hearing, of Cooperate with the cour, case trustee, U.S. iustee, bankruptcy administrator, or audit
firm if your case is selected for audit. if that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debits in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property ar properly claim it as exempt, you may not be able to keep the praperty. The judge can
also deny you a discharge of all your debts if you de something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors havé been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

lf you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code. the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

QC) No

A Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

Q) No

@ vas

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

i No

O) Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that { understand the risks involved in filing without an attomey. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
altguney may cause me to lose my rights or property if | do not properly handle the case.

4 Sm hs

  

 

 

 

Signature of Debtor 1 Signature of Bebtor 2
.
Date Ci / a 02 O Date —
MM MOD OY MM? DD PYYYY
Contact phone Contact phone
Cell phone Cell phone
Email xidress Email address

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page9of51

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
PETITION WORKSHEET

CASE NUMBER...: 20-00133-3J7
DEBTOR........: SMITH, CLARISSA LYNETTE

JOINT. ........ :

FILED.........: 01/15/2020 CASE TYPE: I COUNTY: 12035
WHERE... 2... [0]

TRUSTEE...... .: [JONES, GORD]

WHEN..........: THURSDAY FEBRUARY 27, 2020 AT 8:30 a.m. [43]

DEBTOR'S ATTY.: PROSE

MATRIX / INST. APP. 20 LRG UNSEC. MATRIX (CH 11)
MATRIX ON DISK NO SOAR
PRO SE 20 LRG UNSEC. LIST (CH 11)

DISC. OF COMP.
EXHIBET—'A" (REQUIRED IF DEBTOR IS A CH 11 CORPORATION)
(\O. summary OF SCHEDULES
rw 6:0," gcuepuLES A- J (INDICATE UNDER COMMENTS IF ANY ARE MISSING)
Me DECLARATION UNDER PERJURY
STATEMENT OF FINANCIAL AFFAIRS
(VO cH 7 STATEMENT OF INTENTIONS
a

CHAPTER 13 PLAN

 

COMMENTS : UVLO MDT PO Prtip” Wyte AYO

AU others 3 -\_' SSO
/ NO cect “!
CLAIMS BAR DATE: fof / COMPLAINT DATE; / of
Fee information:

  

Total ->
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 10 of 51

Fill in this information to identify your case:

Bebtor 1 an S$ Se mee. Sm Tt

First Name Middle Rame Last Name

Dabtor 2
(Spouse, if filing) First Name Mikdia Name

 

United States Bankruptcy Court forthe: ___—s«é@Diistrict of

C be
itknown) 0) Check if this is an

amended filing

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
LJ No. Check this box and submit this form to the court with your other schedules. You have nothing sise to report on this form.
CL) Yes. Fill in all of the information below.

List All Secured Claims
Cohimn A Column B Columc |

2. List alt secured claims. if a creditor has more than one secured Claim, jist the creditor separately amountofclaim Value of collateral Unsecured
for each claim. if more than one creditor has a particular claim, list the other creditors in Part2. 9 net deduct the that supports this portion

 

 

 

 

 

 

 

 

As much as possible, list the claims in alphabetical order according to the creditor's name. Value of collateral, claim . ifany
[24] a arn ¥ Describe the property that secures the claim: $ $ $
Creditors Name ‘ I
PO Boy S174 | Car fea
Number ! r") |
mM | \ wWankee uol As of the date you file, the claim is: Check al that apply.
C] Contingent ‘
BAZo0(- 3! 7¢ C2 unliquigated *
City State ZIP Code CO Disputed i
Who owes the debt? Check one. Nature of lien. Check ail that apply.
W debtor 1 only Wan agreement you made (Such as mortgage or secured
C2 Debtor 2 only car loan)
O Rebtor 1 and Debtor 2 only CO Statutory tien (such as tax lien, mechanic’s lien)
(2 Atteast one of the debtors and another 2 Judgment lien from a lawsuit

CI Other {including a right to offset)
(J Check if this claim reiates to a
community debt

Zar debt was incurred Last 4 digits of account number Y £ oF.

Ong a5 an Francia] eeene the property that secures the claim: $ $ $
Creditors Nama

 

 

 

 

 

 

 

 

Sumber Street
A { a Un ct { 2 % of the date you file, the claim is: Check all that apply.
(I Contingent

St Augusnrte FL 32086 O unis

Gly State ZIP Code O Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.

Debtor 7 only : An agreement you made (such as mortgage or secured

C7 bebtor 2 only car loan)
©) Debtor 1 and Debtor 2 only C1 Statutory lien (such as tax lien, mechanic's lien)
(2 At least one of the debtors and another C] Judgment lien from a lawsuit

{] other (including a right to offset}
() Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number 4 oO 3 dr a

Add the dollar value of your entries i in Column A on this page. Write that number here: Bo

 

 

 

Official Form 106D Schedule D: Creditors Whe Have Claims Secured by Property page 1of_

 

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 11 of51

Debtor 1 Case number (it nown),
First ame Middle Name Last Name

List Others to Be Notified for a Debt That You Already Listed

| Use this page only If you have others to be notified about yaur bankruptcy for a debt that you already listed in Part 1. For example, if a collection i
[ agency Is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if |
i you have more than one creditor for any of the debts that you listed in Part 4, list the additional creditors here. If you do not have additional persons to |
| be notified for any debts in Part 1, do not fill out or submit this page. '

. ich tine itor?_ Ov
[| q INZ i¢ a 7 G MAMC, al On which line in Part 1 did you enter the creditor

 

 

 

 

 

 

 

 

 

Name Last 4 digits of account number 4ATt du }
PO Boy 1010 |
Number Street
Evora ie IN UTI |

3 i

City State ZIP Code

a ~— : — — “On which IIne in Part 1 did you enter the creditor? —

 

Name Last 4 digits of account number__

 

Number Street

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number Street

City State ZIP Gade

ve og aaein grt ncn eg HRN fi pe NMRE : : sommes cme: : - eeatets i
| On which line in Part 1 did you enter the creditor? ;
Name Last4 digits of accountnumber = :

|

Number Street

City State ZIP Code :

[| On which lire in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber_

f

Number ‘Street

Clty State ZIP Code :

Lecce RENE) HUNTON EEN merch mo a — . thenena ives ae! ae 0 - tet: {
[| On which line in Part 1 did you enter the creditor? i
Name . Last 4 digits of account number ;

 

 

J
City State ZIP Code |

 

 

 

 

 

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber_—
Number Street
City State ZIP Cade

 

 

Official Farm (06D Part 2 of Schedule D: Creditors Who Have Claims Secured hy Property page af

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 12 of 51

Debtor 1

 

First Name Middle Name Last Name

Case number gr krown,

eae ist Others to Be Notified for a Debt That You Already Listed

agency is trying to collect from you for a debt you owe fo someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if

:
| Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. Far example, ifa collection
: you have more than one creditor for any of the debts that you listed in Part 4, list the additional creditors here, If you do not have additional persons to

| be notified for any debts in Part 1, do not fil out or submit this page.

O Copal Oe Bank

to Bey SS0ls
A dyrund UA 23285

On which Jine in Part 1 did you enter the creditor?

Last 4 digits oe orount number Y o ip
oO
(200 = 3860

 

City State ZIP Gode

 

spor No mk STE SULT aT eR ean Sceter

Gece” BANE.

Name

Po Bat Fa oF 1

ia roa She cae: ote i

‘On which line in Part 1 did you enter the creditor?

Last 4 digits of account ys upr ter dL £.

 

Number Street

2, 076+ 76

 

lumbus of 4321

 

 

 

 

rT vane Ey oo

 

 

Name
YUUo009
Number Street

State ZIP Code
en a i
On which line in Part 1 did you i ‘6 creditor? ___
Last 4 digits of account number __~“f Be 7
|
lr] eof |
! }

2nan A BaG

 

City State ZIP Code

Lea rR oP a gece 0 EAR ep ee 7M a RT egg RT cr Sate We

 

a

On which line in Part t did you enterthe creditor? i
Ua Last 4 digits of account number _ 4 719 oO yg

Po Boy Gos 00

Number Street

Qty of: Industrs
C4: “9 I1ie ~08CO

Stale ZIP Code

t¢00 °° S226 |
#1200 OSF 2. |

 

 

OP TREN Pe ANTE Oh USTERMS RL RRS ems,

LT “An Financiab

ee ent |

On whieh line in Part 1 did you enter the creditor?

 

Name

1951 HM Nowa. Road

Last 4 digits of account number U6 Se ed, |
# 7TOO'SS

 

Ndmber Stree

Il DA B27

 

City State ZIP Code

(yo Drake ADEE EST ce tae ESAS eg te UEP Sy SPREE IAL ac SRE gS 92ST GET ARETE EE

IRSA Sn tn rE Mee cog PERRET 9 OR ay toy ESSE Sa PLR A MN GPS Pe Ty REELED I

On which line in Part 1 did you enter the creditor?

 

Name

eee meet ele ieeene

Last 4 digits of account number

 

Number Street

 

 

City State ZiP Code

 

Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page___ of

 

 

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 13 of 51

Debtor 1

 

First Name Middie Name Last Name

Case number (anown

Ez List Others to Be Notified for a Debt That You Already Listed

i
| Use this page only if you have others to be netHied about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection

| agency is trying to coliect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if |
i you have more than one creditor for any of the debts that you listed in Part 4, list the additional ¢recitors here. If you do not have additional persons to

| be notified for any debts In Part 1, do not fill out or submit this page.

C “Penn Credit

 

Name

Po Boy ©7763

 

 

 

On which Jine in Part 1 did you enter the creditor?

Last 4 digits of account number 0 2g oO

 

 

Numer Street a 3 ? 0°
Warrisbura PAH (Tlowe
City State ZIP Code
Ly ™, hael D. mM ee . fo which tine in Part 4 did you enter the creditor? _

Name

Number Sfreet .

 

od Hoth Ahde Mans Blud

 

Last 4 digits of account number So 3 Ss
sm oe 2
:

 

 

 

 

vemmmes |

City State ZIP Code
Ly Torta es G_ ~ On which line in Part 1 did you enter the creditor? —__
Nema Last 4 digits of account numbers. of DS
‘po Boy 220 00°20 |
Number Street

 

Sioux FALLS SD. STypye.

 

 

 

2 MAE gee NE St em

 

City State 2\P Code.
| | TH Ban x‘ On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _| va 3 Zz. :

PO By 4S47

 

"Poctand maine odyi2.

 

 

State ZIP Code

aas 2.

 

CT uxilbank|tngerhek

Name é el

25m Lideeuwad Lol

 

Number Street

eink Cloud MH Se 203-OF 20

 

 

ASAE NE OR age eT RSet

On which line in Part 1 did you enter the creditor?
Last 4 digits of account number ow 5_ “O
¢ Q37°°

 

 

 

 

 

 

City State ZIP Code
Po BU 1269
Green le St. 29(02.

City State

Official Form 106D

Part 2 of Schedule D: Creditors Who Have Claims Secured by Property

We whe 2 Leen sce

On which fine in Part 1 did you enter the creditor?
Last 4 digits of account number QO. ’ 5 x

19G -©°

 

page__of_

 
a Case a, L. -bk-00133- Gh Doc 1 Filed 01/15/20 Page 14 of 51

Debtor 1 Casa number grknown

 

t Narre ak. Name Last Name

Ea List Others to Be Notified for a Debt That You Already Listed

 

1

| Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection

i agency Is trying to colfect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, If
1 you have more than one creditor for ary of the debts that you listed in Part 4, list the additional creditors here. If you do not have additional persons to
be notified for any debts In Part 1, do not fill out or submit this page.

WM Se On which Ine in Part 1 did you enter the creditor?
0 @pploans /Finus &

Last 4 digits of account number _{_ oO © __4 i

ad
120 & Pandelph ST STE tt? ) 007-
IL Gove} ’

 

N
°
~O

State ZIP Code

 

 

 

Tene ARES TASB thea rnomat eestor a Serer ie

OF Brun Cop S9 On which tine in Part 4 did you entgr the creditor 2
& $
7, Last 4 digits of account number__! |

Kp McLean d Ad

 

 

 

 

 

 

 

Number Street oa QO [ 9

~O0 |

ST ClouS, MN Sb203 Uy £5 |

!

City State ZIP Code |

wee yas ue ft. pene a * cater es wit wat

[| OsfA /: & DS ‘On which tine in Part 4 did you enter the creditor?
Name Last 4 digits of account number i

ICT10 Exeacire Conder Ge Gy _

Number Street

Susute fOD
To llaNassee, FL 32230!

State ZP Code

 

 

 

 

no eM eS ne TR Sea eg GE an or seeniemne ann eeertoe cae aaa Drang

“On which line in Part 1 did you enter the > a
LAA BnencadD

Name Last 4 digits of account number __~ Po

11 Now, Koad d FOO: 0 |
Helly Huy Flonda 32117

City State ZIP Code

 

 

 

 

 

L ° ae r = A() _ - an whlel tine in Part 1 did you enter the creditor? _—
Last 4 digits of account number & F ‘ol
Poe feoy 3 Psoo0 !

Number Street " \

Uf SY4538 |

City State ZIP Code

SSE areca pregev eRaicotean ATES Coys SEL ub rk en he ee org TPRRGAN U Ste tema t

are ‘omet Fin AG Ore ( an on which line in Part 4 did you enter the creditor? __

sar it 4 sO of account number Yo (6 2.
i
i

Pays AZ PSSy/ # 70020

City State ZIP Code

 

 

 

 

 

 

Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page _ of
| Case 3:2 miveares Doc 1 Filed 01/15/20 Page 15 of 51
Debtor 1 (! Qu} Sst orn HA

 

First Name Middie at. ‘Last Name

Case number (tarown)

Ez List Others to Be Notified for a Debt That You Already Listed

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1, For example, if a collection
| agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 4, and then list the collection agency here. Similarly, if
you have more than one crediter for any of the debts that you sted in Part 4, list the additional creditors here. If you do not have additional persons to

; be notified for any debts in Part 7, do not fill out or submit this page.

0 BP lean Financial

 

 

 

 

On which line in Part 1 did you enter the creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name 0 y Last 4 digits of account number 4 Co ¢ a i
FO Ro OO
Nurnber OC 4 9g $ (00
|
City State ZIP Gode
[ | l [70 n Gy nN On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number ty & £& a
PO Bay 93 :
Number Steet a Si oo i
'
Lac Du Flam beaut ?
1
i
Udt SuU538 |
City State ZIP Cade
pene a ater, i> naan ern areas i
[| On which line in Part 4 did you enter the creditor? {
Name Last4 digits ofaccountnumber
Number Street
City State ZIP Cade |
| On which line in Part 4 did you enter the creditor?
Name Last4 digits ofaccountnumber_ '
Number Street :
City State ZIP Code
1
aes scrarmeseiniiccnceencttr ce meow esa a “ a a ,
[| On which line in Part 1 did you enter the creditor? ___
Name Last 4 digits ofaccountnumber
Number Street
i
{
City State ZIP Code
eemcincuanaamtensitatsnn . as wens a seve sete - mre sence
| | On which line i in Part 4 did you enter the creditor?
Name Last 4 digits of account number.
Number Street
City State ZiP Code

Official Form 106D

Part 2 of Schedule D: Creditors Who Have Claims Secured by Property

page so of_

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 16 of 51

Fill in this information to identify your case:

Debtor 1

Debtor 2

 

(Spouse, if filing) First Name ‘dd Last Name
United States Bankruptcy Court for the: Md @ istrict of t lor +e

Case number amended filing

C) Check if this is an

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 125

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 1064/8) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. if more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

List All of Your PRIORITY Unsecured Claims

 

4. Do any creditors have priority unsecured | claims against you?
CJ No. Go to Part 2.
lal Yes.

“2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. Ifa claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. if you have more than two priority

| unsecured claims, fill out the Continuation Page of Part 1. li more than one creditor holds a particular claim, list the other creditors in Part 3.
' {For an explanation of each type of claim, see the instructions for this form in the instruction booklet)

Total staim Priority Nonpriority

 

 

 

 

 

 

 

 

 

amount amount
o
24 ' 29
$s ri onéér” Last 4 digits of account number x 7 37. $ ay, v7 $ $
. Pnority Creditors Name
Po Boy TE YF O When was the debt incurred? _ AOD =?
Number Str
Mtuatskee, WI. As of the date you file, the claim is: Check all that apply.
— a
City State ZIP Coda U1 Contingent
(J Uniiquidated
wow the debt? Check one. C1 visputea
Debtor 1 only
C) Bebtor 2 only Type of PRIORITY unsecured claim:
4 Gebtor 1 and Debtar 2 only (3 Domestic support obligations
At least one of the debtors and another L} Taxes and certain other debts you ows the government

(1 Check If this claim Is for a community debt 2 Claims for death of personal injury while you were

Is the claim subject to offset? intoxicated

C] No CJ other. Specify

Q Yes
eT FToai pa Te partin ent Last 4 digits of account number _¢ is- 7 f. 538, [19,26 5
— CPV epucal oa When was the debt Incurred? oo 3

 

P 0 Bey 790 33te a As of the date you file, the claim is: Check all that apply.
sf. Louss wil v 2 f 77 C) Contingent

 

 

Slate «ZIP Gade QJ untiquidated
nota the debt? Check one. CY Disputed
Debtor 1 only

Type of PRIORITY unsecured claim:
Cl Domestic support obtigat
(] Debtor 1 and Debtor 2 only mestic Support obligations
LJ Taxes and cerlain other debts you owe the government

C0 At least one of the debtors and another Oc death
(aims far t| al injury whi
Q check if this claim is for a community debt Cee veatad © Personal inlury walle you Were

Is the claim subject to offset? LD other. Specify
O wa
Glyes

(J debter 2 only

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of____

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 17 of 51

Dabtor 4 Case number cf snow

 

Fest Name Middie Name Las! Name

Your PRIORITY Unsecured Claims -- Continuation Page

 

Total ciaim Priority

amount |

OF Edysahn.,., number 5 f_@ a sal. oYo = §

. After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Nonpriority

amount

 

 

 

  
      

Number Str 435~
Crlandg Flenda
BAVYE-SY385

City State ZIP Cade

Who incurred the debt? Check one.

Debtor 1 only
(CF pebtor 2 only
Ll Debtor + and Debtor 2 only
iu] At least one of the debtors and another

(2 Check if this cigim is for a community debt

Is the claim subject to offeet?

QD No
LT ves

When was the debt Incurred? Ac0ok.

As of the date you file, the claim is: Check all that apply.

O Contingent
Cd Untiquidatea
(J Disputed

Type of PRIORITY unsecured claim:

[] Domestic support obligations
( Taxes and certain other debts you owe the government

CJ Claims for death or personal injury while you were
intoxicated

WI other. Specify

 

 

Official Form 106E/F

 

emer Uhiversyg

Prority Creditors Name

ISoo Nw 4G st

ce Street ord | FL

= 32049

State

Yon the debt? Check one.
Debtor 1 only

Q) Debtor 2 only
(J Debtor 1 and Debtor 2 only
(CU At least one of the debtors and another

ZIP Coda

QO Check if this claim is for a community debt

Is the claim subject to offset?

] No
UO Yes

LI Navient

 

Priority Creditors Name

Bo Boe 9 0as

i (ices Barre
PA 1¢1973

City State ZIP Code

Who incurred the debt? Check one.
btor 1 only

(J Debter 2 only
() Debtor 4 and Debtor 2 only
(J At least one of the debtors and another

i Check If this claim is for a community debt

is the claim subject to offset?

C) No
Ud Yes

Schedule E/F: Creditors Who Have Unsecured Claims

 

Last 4 digits of account number 4 esa. 5 / al, 0 $
When was the debt incurred? e008 } 3, Qs Oo

As of the date you file, the claim is: Check all that apply.

C2 contingent
C unliquidated
CI disputed

Type of PRIORITY unsecured claim:

LJ Domestic support obligations
CJ Taxes and certain other debts you owe the government

O Claims for death or personal injury while you were
intoxicated
C) other. Specify

 

 

Laat 4 dights of account number PSP / $ l q Tel; 7 $
oooco
al bor

As of the date you file, the claim is: Check all that apply.

When was the debt incurred?

C) Contingent
GJ tintiquidated
(J Disputed

Type of PRIORITY unsecured claim:

C} Domestic support obligations
C] Taxes and certain other debts you owe the goverment
(J Claims for death or personal injury while you were

 

intoxicated
(3 Other. Specify

 

 

page of_
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 18 of 51

Debtor 1

 

First Name Middle Name Last Name

Case number fr kowr)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and sco forth.

 

 

 

~Dawect Ty

 

 

Nonpriority Creditors Name

o Bry [0Sael

 

+O Street

ATLATH CA 20348

 

State ZIP Code
wn euees the debt? Check one.
Debtor 1 only

CJ Debtor 2 only
{A Debtor 4 and Debtor 2 only
( At least one of the debtors and another

LI Chack if this claim is for a community debt

is the ciaim subject to offset?

Cl No
C} ves

Total claim

Last 4 digits of account number SF S ¥
When was the debt Incurred? ao i i

As of the date you file, the claim is: Check all that apply.

sASS.
Teo:

LD Contingent
Unliquidated
( pisputed

Type of NONPRIORITY unsecured claim:

LD Student loans

) Obligations arising out of a separation agreement or divorce that
you did nat report as priority claims

O) Debts to pension or profit-sharing plans, and other similar debts

{J other. Specify

 

 

 

 

ei k1@és 4. Pemji2e2 Bank [CSMBE LEE moe QB 33 Fg

 

 

ental
Po BAN SSo0ks
Number Street
Stork FAaus Sp SMUT
City State ZIP Code

tone the debt? Check one.
Debtor 1 only

LE Debtor 2 onty
(] Debtor 1 and Debtor 2 only
(J Atleast one of the debtors and another

LJ Check if this claim is for a community debt

Is the claim subject to offset?

CY No
QI yes

a.
C2369

When was the debt incurred?

As of the date you file, the claim Is: Check all that apply.

O Contingent
GL_-urliquidated
CI Disputed

Type of NONPRIORITY unsecured claim:

CT Student loans

C) Obtigations arising out of a separation agreement or divorce that
you did not report as priority claims

(J Debts to pension or profit-sharing plans, and other similar debts

CJ other. Specify

 

+ Access

 

Nonpriority Creditors Name

 

DOBBY S2Z0
‘SIOOY FAus SD S7/7

 

City State ZIP Code

Whe incurred the debt? Check one.

Debtor 1 only
CJ Debtor 2 only
(2 Bebtor 1 and Debtor 2 only
LI} At least one of the debtors ard another

CJ Check if this claim is for a community debt

Is the claim subject to offset?

i] No
OO) ves

Official Form 106E/F

3900 _

Last 4 digits of account number OO 3 Sa
When was the debt Incurred? 2Zasy

As of the date you file, the claim is: Check ail that apply.

Senger
Uniiquidated
CF Disputed

Type of NONPRIORITY unsecured claim:

© Student toans

a] Obligations arising out of a separation agreement of divorce thal
you did not report as priority claims

) debts to pension or profit-sharing plans, and other similar debts

C3 other. Specify

Schedule E/F: Creditors Who Have Unsecured Claims page of

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 19 of 51

Debtor 1 Case number anawn
Firsi Name Middle Name Last Name

 

ee» Others to Be Notified About a Debt That You Alraady Listed

 

6. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
: example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original crediter in Parts 1 or
2, then lst the calfection agency here. Similarly, if you have more than ang creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. f you do not have ” Dio persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

On which entry in Part t or Part 2 did you list the original creditor?

 

 

 

Name

PO oy G G7 } Line__of (crock one): C) Part 1: Creditors with Priority Unsecured Claims
Number (J Part 2: Creditors with Nonpriority Unsecured Claims
Ta ina Beath, Ft 32120 *1 ded

asd account number oO eC Ss OQ
State 1. ap Code . nada wee beee tigen cnet or . eras . eto eee . a ee oe . ea, ws
‘Bowden Borl ou) ( Ate> PA On which entry in Part 1 or Part 2 did you list the original creditor?
Name

ZOus Ff Aieth Cuene. Nor tine of (Check one): C] Part 1: Creditors with Priority Unsecured Claims

SL. P Flo c da. (2 Part 2: Creditors with Nonpriority Unsecured
Pe. sh osk ura i Claims
Baris ~’

City State iP Code

OF mone -~SC Lenn” — onwhich entry in Part 1 or Part 2 did you list the original creditor?
‘ener 2 } pa a ? 7
u 6 Cover Line af (Check one OO Part 1: Creditors with Priority Unsecured Claims

N 2’ () Part 2: Creditors with N UJ red
un C> Bot t24/ y cine B77. qs a reditors with Nonpriority Unsecu

 

 

 

Last 4 digits of account number ) 2 © 4

 

 

 

 

 

 

 

 

 

 

 

Nore (kL. V 3S
2 of Last 4 A dlgits « of account number_! rt 4. SO
City ce cotate . ZIP Code
Hs al On which entry in Part 4 or Part 2 did you list the original c creditor?
Name
(oS oO EC He AVE SUTE ffine of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
ham Street QO) Part 2: Creditors with Nonpriorty Unsecured
REpD0 5 IDE Claims 3 O00
ty sae OE Last 4 digits of account number tb, & a
Com tle On which entry in Part 1 or Part 2 did you list the original creditor?
Name
T2s Cantm street & Line of (Check one): QQ Part 1: Creditors with Priority Unsecured Claims
Number Street QO) Part 2: Creditors with Nonpriority Unsecured

nt or udoacd AA O2 G2 Claims j24

Last 4 digits of account number ao / 2 a

 

 

 

 

 

 

 

City Siate ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?

Name

L \ 12 wih Avene. Line af (Check ona}: LJ Part 1: Creditars with Priority Unsecured Claims
Nurniber Streat {J Part 2: Creditors with Nonpriority Unsecured
Monroe 1 S2566 Caims Boo

| Last 4 digits of account number A A 7

City State ZIP Goda agits — OQ.

C @ Main On which entry in Part 1 or Part 2 did you list the original creditor?

ame

ts i verside Centre Line of (Check one}: 1 Part 1: Creditors with Priority Unsecured Claims
Fu

 

 

 

S late Kee 3 (zZ_Unct {2ciaims Y Gg GW Oo L} Part 2: Creditors with Nonpriority Unsecured

= Fu on 3 2256 = Last 4 digits of account number Y oO 2 a

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page __ of

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 , Page 20 of 51

Debtor 1 Ut GF Anon

 

 

Firs| Name Middle Name Last Name

Be the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

 

Total claim
Totat claims 6a. Domestic support obligations 6a. 5
_ from Part 4 6b. Taxes and certain other debts you owe the
government 6b. $
6c. Claims for death or personat injury while you were
intoxicated 6c. $
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. 4
§
6e. Total. Add lines Ga through 6d. 6a. 5 / 3 299. 34-
bee
Total claim
Total claims 8 Studentioans ae Al q 905
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority ——,
claims 6g. $
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $ _—
+
6i. Other. Add all other nonpriority unsecured claims. _
Write that amount here. 6. +s
. —_
6j. Total. Add lines 6f through 6i. gj. ao 9 Gos
Fs

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page __ of

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 21 of 51

Debtor 1 Case number (known)
First Name Middle Name Last Name

 

List All of Your NONPRIORITY Unsecured Claims

 

- 3, Do any creditors have nonpriority unsecured claims against you?

(1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes

. 4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
i nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do nof list claims already

included in Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2.

fs] Ad Vent dea Mf (Med/ group best Fe Fe, digits of account number_3 0 F ip.

npriovsty | Name s 20° oO
a v 1D Wet fear Coad When was the debt incurred? |
Chath ancogQ, TH 3742 /

Total claim

 

 

 

 

 

 

 

 

 

Gd ZIP Code As of the date you file, the claim is: Check all thai apply.
/ CJ Contingent

es the debt? Check one. QO Unliquidated

Debtar 1 only (2 Disputed
CF Debtor 2 only
Q) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
©] Atleast one of the debtors and another O Student toans
QO) check if this claim is for a community debt CQ Obligations arising out of a separation agreement or divorce

that you did not report as priority claims
Is the claim subject to offset? O) Debts to pension of profit-sharing plang, and other similar debts
2 No . UJ other. Specity
U Yes
of a Bo
2 4 ced i HACD Last 4 digits of account number alen xo. s 15°
=. Nonpriority Creditors Se { When was the debt incurred? Zool }
[ G@#oD rues auttm Arend sle zo
A
4+ CQuyry FC ‘af 7 As of the date you file, the claim is: Check all that apply.

City ZIP Gade Oo Contingent
Who ingurred the debt? Check one. C1) Uniiquidatee
Weber only C1 Disputed

CJ Debtor 2 only

Debtor t and Debtor 2 only Type of NONPRIORITY unsecured claim:

 

Q] Atleast one of the debtors and another C] Student loans
(J Obligations arising out of a separation agreement or divarca
C) Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? 2 Debts to pension or profit-sharing plans, and other similar debts
2 No GJ Other. Specify
QO ves

 

 

fs | PYT+ T Uverse Credien Last 4 digits of account number | 3 9 O. $ G e949
Joes Ped las Pertuway Ss ole was the debt incurred? Aol X

 

 

Street
Ty
" Brailas Lx TSa4 ¥ FP Goss As of the date you file, the claim is: Check all that apply,
— the debt? Check one, 5 Unlucated
era 3 ota
Q) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

C) Atleast one of the debtors and another
1 student leans

OQ) Check If this claim is for a community debt L] Obligations arising out of a separation agreement or divorce
that you did nat report as priority claims

 

i

a Subject to offset? J] pebts to pension or profit-sharing plans, and other similar debts
(1 other. Specity

i) Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page

 

 
) Case 3:20-bk-00133-CJJ_ Dor 1 q filed 01/15/20 Page 22 of 51
Cont _Prienty Un secirre we

: : "ee sh 4 -; Del 00
AO uw pe a uoy l od Hf
lo i 14 ay Y
aoos

Joosmville ,PLaade 3221
Nova Southeasten Oniversdy pat! Tera Q, 500
3320l Co lege. Avg, Foe+ So!
Lauderdale, FL 39314
ca /eDs uopd «= VP
ner exarh vz Crter Debt! oor
fe {CO
ct ahassee Fe 3230!
YP Creder Lecovery pebt | W439 ay 47 &¢%
oneer
a, edward eet
Aracade, ply 14009
dH
Nahm Erlerpn'se Systems Debt | QEPTP
9479 Edis Blvd Unt A ast
“T wWinsburG,, OH met 44 OF7-a3zYO aie
aoe

ai43

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 23 of 51

Fill in this information to identify your case:

Debtor LAR f SSA Lunete

First Name Mgt Name
Debtor 2

(Spouse if filing) First Name

 

United States Bankruptcy Court for the: __ District of

Cc ber
(kecon) O Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do you have any executory contracts or unexpired leases?
(Q] No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
Wes. Fill in all of the infarmation below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for {for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

 
 
   
 

 

 

Person or company with whem you have the contract or lease State what the contract or lease is for
a4 wilder WOrlbams tee pects (anogement

Name | w ( Rest )

mb $
da 32137

eH See ZIP CO nt
2.2 Q aro\ ING Chik - PR of ess, ma Te bt

Name

 

1942, meadows Wow FL ‘tent )

 

Number Street , EL 3 lo
soaps CI, Sate ZIP Code So agen pn
23 SP21 NT Telephone Service row

  

 

323 1uieeness De
24 Frocertante. Mou
(Gad > Indernahmal Speed worry (Fumie Codvact)
32

Number Street f

28 Spectrum
Po Buy 7 95 | ( cole Crtract)
"Pasadeng CA 41109

City “State = ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page T of_

 

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 24 of 51

Debtor 1

 

Firsd Name Middle Name \asl Name

| | Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease

22 _douect TV
PO Buy [O526)
Atia ma, GA 303 48-526!

“State ZIP Code

at ‘Ate ST verse

Case number 6 known)

 

What the contract or lease is for

(Cable Corfract)

“T1000 Dellas Parkunsy- Sue 204

Baas TK "152 Ye,

City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City Slate ZIP Gade

 

Name

 

Number Street

 

City Slate ZIP Gode

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Nurnber Street

 

SI cee cae we SMaste ZIP Code

Official Form 106G Schedule G: Executery Contracts and Unexpired Leases

page __

of

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 25 of 51

Fillin this information to identify your case:

Debtor 1 Clarissa Lynette Smith
First Narre Midksie Name

 

Debtor 2
(Spouse, if filing) First Name Miidle Name

 

United States Bankruptcy Court for the: Middle District of Florida

Case number Check if this is:
{If knewn}
(J An amended filing

 

 

C) A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 MM 7 DD? YYYY
Schedule I: Your Income 12/45

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not fiting jointly, and your spouse fs living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if Known). Answer every question.

Part 1: Describe Employment

1. Fillin your employment
information. Debtor 1 Debtor 2 or non-filing spouse

IF you have more than one job,

attach a separate page with
information about additional Employment status ri) Employed U Employed
employers. CI Not employed QJ Not employed

Include part-time, seasonal, or

self-employed work. .
poy Occupation Office Manager

Occupation may include student

or homemaker, if it applies.
Employer's name Sodexo

Employer's address 165 North Lincoln Street
Number Street Number Street

 

 

Daytona Beach FL 32114
City State ZIP Code City State ZIP Code

How long employed there? 17 17

Give Details About Monthly income

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

\f you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the tines
below. If you need more space, attach a separate sheat to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $1,594.00 $
3. Estimate and list monthly overtime pay. 3. +¢ 84.00 + ¢
4. Calculate gross income. Add line 2 + line 3. 4. | $_1,678.00 $

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 26 of 51

 

 

 

Debtor 1 Clarissa Lynette Smith Case number einewn
Firsi Name Mkidle Name Last Name
For Debtor 1 For Dabtor 2 or
hen-filing spouse __
Copy Vine 4 NOPE. ccccccceccececccctscesenveeptereensesseesssemeesssssreseccsisssseeesseseee 4 $1,678.00 §

5. List all payroll deductions:

 

 

5a, Tax, Medicare, and Social Security deductions 5a. § 139.56 $
5b. Mandatory contributions for retirement plans 5b. §$ $
5c. Voluntary contributions for retirement plans 5c. $ 19.96 5
5d. Required repayments of retirement fund loans Sd. $
5e, insurance Se. $ 196.08 $
5f. Domestic support obligations 5. $ $
5g. Union dues 5g. § $.
5h. Other deductions. Specify: Short Termn/Long Term Disability 5h. +5 18.24 +3
6. Add the payroll deductions. Add lines 5a + 5b+5c+5d+Se+5f+5g+5h. 6 §$ 373.84 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7, ¢ 1,904.16 %
8. List aif other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total 5 $
monthly net income. Sa. eo
8b. Interest and dividends 8b. ¢§ $

8c. Family support payments that you, a non-filing spouse, or a dependent
regularty receive

‘. . . n . oe
Include alimony, spousal suppor, child support, maintenance, divorce 5 BES oe $

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

settlement, and property settlement. 8c.
&d. Unemployment compensation ad. § $
$e. Social Security 8e. $
af. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: Sf. F 3
8g. Pension or retirement income 8g. $ $
Sh. Other monthly income. Specify: Bh. +3 & +¢
9. Add all other income. Add lines Ba + &b + 8c + 8d + Be + BF +8g + Sh. 555 $
rr
10. Calculate monthly Income. Add line 7 + line 9. ij S9 dl a =|
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 40. s1 est" $ ™
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11.¥* $
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 42. e
Combined
monthly income

13.Do you expect an increase or decrease within the year after you file this form?

Q — f
aves Explain: Ch cell end MOU 202.0 / mda Dep oF |
Nd Spr a God ay 22,7

| Educa
Official Form 106)

 

 

 

 

 

 

 

 

 

a Schedule 1: Your Income page 2

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 27 of 51

Fillin this information to identify your case:

Debtor 1 Check if this is:

enter 2 sing) INOS L] An amended filing

(J A supplement showing postpetition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court for the: District of

Case number MMT DDT YYW

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/45

Be as compiete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
{if known). Answer every question.

 

Part 14: Describe Your Household

1, Is this a joint case?

Kio. Go to line 2.

LJ Yes. Does Debtor 2 live in a separate household?

CL No
(J Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

2. Do you have dependents? CO) No

 

Dependent's relationship to Dependent’s Does dependent live
Do not list Dabter 1 and es. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent.............000.00000... — g
© , N
Bo not state the dependents’ . > _ \ 4 °
names. Yes
Som =f I No

 

Yes

Grandchild _ Bweeke Om
Qrand chi Id Bweeks no

GrYes

Grard child IVC Owe
3. Do your expenses include no douerter oy Heo

 

 

expenses of people other than O
yourself and your dependents? t Yes _

Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report

expanses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule I: Your income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and S100 22
any rant for the ground or lot. 4. | doo ss =
If not included in line 4:
4a. Reat estate taxes 4a S$
4b. Property, homeowner's, or renters insurance 4b. $ A ?: o
4c. Home maintenance, repair, and upkeep expenses 4c. § oO: o=.
4d. Homeowner's association or condominium dues 4d §$

Official Form 106J Schedule J: Your Expenses page 1

 

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 28 of 51

Debtor 1 Yonisee Aynefe Sinn tt Case number known

First Narre Middle Nama Last Namne

 

 

Your expenses
5. Additional mortgage payments for your residence, such as home equity loans 5. %
6. Utilities: OO
6a. Electricity, heat, natural gas éa = § iF 4 *-
SB
6b. Water, sewer, garbage collection eb. $ 74 oO

6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ Say -O ©

 

6d. Other. Specify: Credt Cards 6. = § j Ac ee.
7. Food and housekeeping supplies 7. $ sSt+ O
8. Childcare and children’s education costs a. $ —-o—
9. Clothing, laundry, and dry cleaning 9. 5 a
10. Personal care products and services 10 $ Ts ee

11. Medical and dental expenses WW, § | tis:

12. “Transportation. Include gas, maintenance, bus or train fare. $ | ( 2) oC

 

Do not include car payments. 12.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $
14. Charitable contributions and religious donations 14.

15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance isa. $ SS. 74
15b.  § [ Q C

15b. Health insurance

15c. Vehicle insurance 15¢.

45d. Other insurance. Specify: _Aident Ine 156. $ Ss! . 33

48. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

 

 

 

 

Specity: we «OS
17. Installment or lease payments:

17a. Car payments for Vehicle + Wa § ‘ 6

17b, Car payments for Vehicle 2 17b, 5. -©

17¢, Other. Specify: . 17. §,

17d.. Other. Specify: 17d. §&
18. Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule /, Your Income (Official Form 106). 18. g¢ eee
19. Other payments you make to support others who do not live with you.

Specify: 19. §

 

 

20. Other real property expenses not included in lines 4 or 6 of this form or on Schedule |: Your income.

 

20a. Mortgages on other property 20a,
20b. Real estate taxes 2b. §$
20c. Property, homeowner's, or renter's insurance 20c. se
20d. Maintenance, repair, and upkeep expenses 20d. §$
20e. Homeowner's association or condominium dues 20e. §

Official Form 106J Schedule J: Your Expenses page 2

 

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 29 of 51

Debtor 1 Case number (a xnown
Fyst Name Middle Name Last Nama

, 4/ A
2t. Other. Specify: 21. #5 &

 

22. Calculate your monthly expenses. |
22a. Add lines 4 through 21. 22a. | $ |
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106-2 22b. $
22c. Add line 22a and 22b. The result is your monthly expenses. 22¢. 5 |

23. Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. $

23b. Copy your monthly expenses from line 22c above. 23, 4 $

 

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income. 23c.

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
wa payment to increase or decrease because of a modification to the terms of your mortgage?
No

L) Yes. Explain here:

Official Form 106J Schedule J: Your Expenses page 3

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 30 of 51

Fill in this information to identify your case:

Debtor 4 Clarissa Lynette Smith

First Name Middle Mame

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middle District of Florida

Gase number

 

 

 

 

(if known) C) Check if this is an
amended filing
Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

 

Be as completa and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

( Married
wv Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

ff No

LJ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
LJ same as Debtor 1 C) Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
f Same as Debtor 1 LJ Same as Debtor 4
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

4. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
slates and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerta Rico, Texas, Washington, and Wisconsin.)

Wf No

LJ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

| Port 2: the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 31 of 51

Clarissa Lynette Smith

Fest Nome Mikidle Mame

Deotor 1

Last Marnie

Case number gf kaown},

 

4. Did you have any Income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and ail businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

Wi No

LJ Yes. Fill in the details.

 

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:
(January 1 to December 31, )
yy

For the calendar year before that:
(January 1 to December 31, )
YYY¥

Sources of income
Check all that apply.

| Wages, commissions,
bonuses, tips

CJ Operating 4 business

CQ) Wages, commissions,
bonuses. tips

| Operating a business

CY Wages, commissions,
bonuses, tips

Q Operating a business

Gross Income

(before deductions and
exclusions)

$

5. Did you recelve any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments: pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and Iottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

Sources of Income
Check all that apply.

O Wages, commissions,
bonuses, tips

ae Operating a business

al Wages, commissions,
bonuses, tips

) Operating a business

Cl] Wages, commissions,
bonuses, tips

C) Operating a business

List each source and the gross income from each source séparatety. Do not include income that you listed in line 4.

LI No
Ld Yes. Fill in the details.

 

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

Sourtes of Income
Describe below.

Gross income from
each source

(before deductions and
exclusions)

Sources of Income
Describe below.

Child Sepa, 55S: 22
—_——_ ee

 

(January 1 to December 31, )

 

3

 

For the calendar year before that:

 

 

(January 1 to December 31, }
YYYY

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Gross Income

(before deductions and
exclusions)

Gross income from
each source

(before deductions and
exclusions)

re
pn

page 2

 

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 32 of 51

Debtor 4 Clarissa Lynette Smith Case number (Fioun)
Fist Mame Middle Mame Las Name

eee vs Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are gither Debtor 1’s or Debtor 2’s debts primarily consumer debts?
Ni

jo, Neither Debtor 1 nor Debtor 2 has primarily consumer debts, Consumer debis are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

LJ No. Go te line 7.

(2) Yes. List below each creditor to whom you paid a total of $6,825* or more in one or mofe payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attomey for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

C] Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed far bankruptcy, did you pay any creditor a total of $600 or more?
Rl No. Go to fine 7.

J Yes. Lisi below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attomey for this bankruptcy case.

Dates of Total arnount pald Amount you still owe Was this payment for...
payment

5 $ C] Mortgage
Q) Car

fumber Street 2 crecit cara

 

Creditor's Name

 

LY toan repayment

 

| Suppliers or vendors
g Other

 

City State ZIP Code

$ $ Ql Mortgage
CJ car
CI credit card

 

 

Creditor’s Name

 

Number Street
DO Loan repayment

 

| Suppliers or vandors

LY other

 

City State ZIP Code

$ $ C} Mortgage
C) car
La) Credit card

 

 

Creditors Name

 

Number Street
(J Loan repayment

 

) Suppliers or vendors
 otner

 

City State ZIP Goda

Official Form 107 Statement of Financial Affairs for Individuats Filing for Bankruptcy pags 3

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 33 of 51

Debtor 1 Clarissa Lynette Smith

Case number (tknomn,
First Name Middle Name Last Name

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders Include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner:
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole propnetor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

WZ No

LJ Yes. List all payments to an insider.

 

 

 

 

 

Dates of Total amount Amount you stil, Reason for this payment
payment paid owe
_ $ $
Insiders Name
Number Street
City State ZIP Cade
$ |
Insider's Name

 

Number Street

 

 

City Stala_ ZIP Gade

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.

Wi no

LJ Yes. List all payments that benefited an insider.

 

 

 

 

 

 

Dates of Total amount Amount you still, Reason for this payment
Payment pald owe include creditor's name
Insider's Name $ $
Number Street
City State ZIP Cade
$ 3
Insider's Name

 

Number Streat

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 34 of 51

Debtor1 Clarissa Lynette Smith

First Name Middle Name Last Nama

Case number (anew)

Identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, patemity actions, support or custody modifications,
and contract disputes.
(J No
CI) Yes. Fill in the details.

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title Court Name W Pending
LJ on appeal
Number Street LI concluded
Case number
City State = ZIP Code
Gasetile Court Name L Pending
C) On appeal
Number Street CL? concluded
Case number
City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

QQ No. Go to line 11.
Bves. Fill in the information below.

Flanda Dest of uachur Tneone | garnished —
FH CANS fies oclGte S

Po Bof”"7 FO 345 lo Explain what happened
SAT Loufs Aico le 4/ 79 LJ Property was repossessed.

ey was foreclosed.
Property was garnished.

 

 

 

 

 

 

 

Gity State “ZIP Code 2 Property was attached, seized, or levied.
Describe the property Date Value of the property
$
Creditor’s Name
Number Street

Explain what happened

Property was repossessed.

Property was foreclosed.

Property was garnished,

Property was attached, seized, or levied.

 

 

City State ZIP Coda

COO

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 35 of 51

Bebior1 Clarissa Lynette Smith Case number inom)
First Name Mikidia Narne Last Name

 

 

 

11, Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

fe
Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Nama
Number Street $
City State ZIP Code Last 4 digits of account number: XXXX—__ __

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

a

ves

List Certain Gifts and Contributions

 

43. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

No
CJ Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

 

Person to Whom You Gave tha Gift

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person . ; / oo. _., the gifte

 

Person to Wham You Gave the Gift

 

 

Number Street

 

Cily Stata ZIP Coda

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 36 of 51

Debtor 1 Clarissa Lynette Smith Case number (ft inonn)
First Nama Middle Name Last Name

 

 

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

io
C} Yes. Fill in the details for each gift or contribution.

 

 

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that fotal more than $600 contributed
$
Charity's Name
$
Number Street
City State ZIP Code

Ee List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

No
J Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred : oo oy loss lost
Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule AB: Praperty.

 

aa List Certain Payments or Transfers

i 16. Within 4 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
| you consulted about seeking bankruptcy or preparing a bankruptcy petition?
we attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

No

i

{2 Yes. Fill in the details.

 

 

 

 

i Description and value of any property transferred Date paymentor Amount of payment
: transfer was

; Person Who Was Paid . _ _ made

:

Number Street $

$

: City State ZIP Code

 

Person Who Made the Payment, if Not You

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 37 of 51

 

 

 

 

 

 

Debtor 1 Clarissa Lynette Smith Case number urtaowny
First Name. Middle Mame Last Name
poe we .
: Description and value of any property transferred Date payment or Amount of
transfer was made payment
Parson Who Was Paid
$
Number Street
$

 

 

Cay State ZIP Code

 

; Email or website addrass

 

‘ Parson Who Made the Payment, if Not You

; 17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not inchide any payment or transfer that you listed on line 16.

} No
LJ Yes. Fill in the details.

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was
: made
: Person Who Was Paid
i
Number Street $
$

 

 

Gity State = ZIP Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Os pre qifts and transfers that you have already listed on this statement.
No

CJ Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts pald In exchange waa made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Parson's relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Coda

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

 

i
|

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 38 of 51

Debtor 1 Clarissa Lynette Smith Case number grknowni)
First Name Middla Name Last Name

ta. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settied trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

iO
LJ Yes. Fill in the details.

Description and value of the property transferred Date transfer
_ was made

Name of trust

 

 

List Certain Financlal Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,

closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
' brokérage houses, pension funds, cooperatives, associations, and other financial institutions.

No
CQ) Yes. Fil in the details.

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sald, moved, — closing or transfer
or transferred

 

Name of Financial institution

XXXK- C] checking $
Number Street QO Savings
| Money market

 

 

CO Brokerage
Gity Siate ZIP Gode other

 

WON C] checking $
QO Savings

 

Narne of Financial Institution

 

: Number Street oO Money market
; Ci Brokerage
(} other

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
No

C] Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to It? Describe the contents Do you still
i have it?
CJ No
: Name of Financial Institution Name CI Yes
Number  Strest Number Street

Clty State ZIP Code

 

‘ ohy Sinte BP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

 

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 39 of 51

Deptor1 Clarissa Lynette Smith Case number (known)
Fist Name Mikidle. Name Last Maca

 

 

22, on stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
i io

© Yes. Fill in the details.

 

 

: Whe else has or had access to it? Describe the contents Do you still

i a, a have it?

LI No

i Name of Storage Facility Name Olves
Nuniber Street Number Strest

 

‘ CityState ZIP Code

 

City Stata ZIP Code

identify Property You Hoid or Control for Someone Else

 

: 24. Bo you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
' or hold in trust for someone.

io
QJ Yes. Fill in the details.

 

 

 

 

 

 

 

i Where is the property? Describe the property Value
: Owner's Name $
: Ib Street
i Number Sirect
City State ZIP Code
City State ZIP Coda

Cau Glve Detalles About Environmental Information

 

For the purpose of Part 10, the following definitions apply:

= Environmental law means any federal, state, or local statute or regulation conceming pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controiling the cleanup of these substances, wastes, or material.

m Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

® Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred,

24. Has/any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

 

 

 

No
CJ Yes. Fill in the details.
Governmental unit __ Environmental law, if you know it a Date of notice
Name of site Governmental unit
Number Street Number Street
Clty State ZIP Coda

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 40 of 51

Devtor1 Clarissa Lynette Smith Case number (tinown
First Name Middle Narme Last Name

 

 

25. Have you notified any governmental unit of any release of hazardous material?

 

 

 

 

lo
Q) Yes. Fill in the details.
Governmental unit Environmental jaw, if you know it Date of notice

i Name of site Governmental unit i
Number Street Number Street
i |
: City State ZIP Code

!

i

'

j Clty State ZIP Code

26. Have4ou been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

 

 

 

 

 

 

No
Yes. Fill in the details.
Court or agency Nature of the case Status of the
Gaze title
Count OQ Pending
CD on appeal
Number Strest Oo Concluded
Case number City Slate ZIP Code

Give Details About Your Business or Connections to Any Business

27, Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
C) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
L] A member of a limited liability company (LLC) or limited liability partnership (LLP)
LJ A partner in a partnership
CJ An officer, director, or managing executive of a corporation

 

LJ An owner of at least 5% of the voting or equity securities of a corporation

“
LLNo. None of the above applies. Go to Part 12.
LJ Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer identification number
Do not include Social Security number or ITIN.

 

Business Name

 

 

 

EIN; = =
i Number Street .. Le a a

Name of accountant or bookkeeper Dates business existed

From To

: Clty State ZIP Code

Describe the nature of the business Employer identification number

 

Bo not include Social Security number or ITIN.
Business Name

 

EIN;
Number Street : oe See Ln
Name of accountant or bookkeeper Dates business existed

 

 

 

From To
' City State = ZIP Coda

Official Form 107 Statement of Financial Affalrs for Individuals Filing for Bankruptcy page 11

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 41 of 51

Debtor + Clarissa Lynette Smith Case number ¢rkoown,
First Name Middle Name Las! Name

Employer Identification number

Describe the nature of the business
. Do not Include Social Security number or ITIN.

 

Business Name

 

 

 

i FIN:
' Number Streat : [ :

: Name of accountant or bookkeeper Dates business existed

From To

: Gly State ZIP Code

28. Within 2 years before you filed for bankruptcy, did you give a financia! statement to anyone about your business? Include all financial
institutions, creditors, or ather parties.

 

jo
Yes. Fill in the details below.

Date Issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

om ~-

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1619, and 3571.

kdbameh, SrSyr x

i
Signature of Debtor 4 Signature of Debtor 2 i
i
4
i
t

 

 

 

Date Date
Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptey (Official Form 107)? i

i

(DS Yes

Ye pay or agree to pay someone whe is not an attorney to help you fill out bankruptcy forms? i
No

LJ Yes. Name of person _ Attach the Bankruptey Petition Preparer's Notice,
Declaration, and Signature (Officiat Form 119). |

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 
7v

Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 42 of 51

Fitlin this information to identify your case: Check one box only as directed in this form and in

 

as) ani ee'es Obs lt | 51 ey

 

 

 

 

Debtor 1 _
First Name Middla Mame Leal Narne . .
(I 4. There is no presumption of abuse.
Debtor 2
(Spouss, if filing) Fist Name Middle Name Last Nama (J 2. The calculation to determing if a presumation of
. . a abuse applies will be made under Chapter 7
United States Bankruplcy Court forthe: ______ District of____ Means Test Calculation (Official Form 122A~2).
Case number LL) 3. The Means Test does not apply now because of
(If known) qualified military service but it could apply later.

 

(Ld Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 12119

Be as complete and accurate as possible. if two married people are filling together, both are equally responsible for being accurate. if more
space Is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. Gn the top of any
additional pages, write your name and case number (if known). If you betieve that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 767(b)(2) {Official Form 122A-1Supp) with this form.

art t: f Caiculate Your Current Monthly Income

1. Whatis your marital and filing status? Check one only.

Not married. Fill out Colurnn A, lines 2-11.
LJ Married and your spouse Is filing with you. Fill out both Columns A and B, lines 2-11.

 

 

L) Married and your spouse is NOT filing with you. You and your spouse are:

LJ Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

L] Living separately or are legally separated. Fill out Column A, lines 2-11; do not fil out Column B. By checking this box, you deciare
under penalty of perjury that you and your spouse are legaily separated under nonbankruptcy law that applies or that you and your :
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B). i

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 41 U.S.C. § 101(104). For example, if you are filing on September 15, the Gnenth period would be March 1 through
August 31. lf the amount of your manthly income varied during the 6 months, add the income for all 6 manths and divide the total by 6.
Fill in the result. Do not include any income amount more than once, For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

 

 

 

 

: Column A Column 8 !
: Babtor 1 Debtor 2 or
oo non-filing spouse
| 2. Your gross wages, salary, tips, bonuses, overtime, and commissions 3 | OY. |
: i q 3 i
(before all payroll deductions). —
3. Alimony and maintenance payments. De not include payments fram a spouse if
| Coiumn Bis filled in. $____ 3
4, All amounts from any source which are regularly paid for household expenses
i of you or your dependents, including child support. Include regular contributions
i from an unmarried partner, mambers of your househoki, your dependents, parents,
\ and roommates. Include reguiar contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3. $ $
5. Nat income from operating a business, profession, Debtor 4 Debtor 2
Gross receipts (before all deductions) s_ $
Ordinary and necessary operating expenses -$ -$
: i
Net monthly income from a business, profession, or farm 5 HOPY y, 5 $
: §, Net income from rental and other reat property Debter1 Debtor 2
| - Grose receipts (before all deductions} $_tiséK
i Ordinary and necessary operating expenses ~$ ~%
j
i Net monthly income from rental or other real property $ $ roy $ 5
7. interest, dividends, and royalties $

 

Official Form 1224-1 Chapter 7 Statement of Your Current Monthly Income page 1

 

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 43 of 51

 

 

Bebtor 1 Case number grimown
First Name. Middle Name Lead Name
Column A Column B
: GBebtor 1 Debtor 2 or
nor-filing spouse

8, Unemployment compensation $ $

Do not enter the amount if you contend that the amount received was a benefit

under the Social Security Act. Instead, list it here: vy

FOP YOU cen ccceeceessectessetseceneeseesatsetsseeseeeeitereatieeetiaterescesneee ®

41.

i

40.

   

FOT YOUP SPOUSE oo ineeecnnine  §

Pension or ratirament income. Do not include any amount received that was a
benefit under the Sacial Security Act. Also, except as stated in the next sentence, do
not include any compensation, pension, pay, annuity, or allowance paid by the
United States Government in connection with a disability, combat-related injury or
disability, or death of a member of the uniformed services. If you received any retired
pay paid under chapter 61 of title 10, then include that pay only te the extent that it
does not exceed the amount of retired pay to which you would otherwise be entitled if
retired under any provision of title 10 other than chapter 61 of that title. 5. $
income from all other sources not listed above. Specify ihe source and amount.
De not include any benefits received under the Social Security Act, payments received
as a victim of a war crime, a crime against humanity, or intemational or domestic
terrorism; or compensation, pension, pay, annuity, or allowance paid by the United
States Government in connection with a disability, combat-related injury or disability, or
death of a member of the uniformed services. if necessary, list other sources on a
separate page and put the total below.

3555

 

 

 

Total amounts from separate pages, if any. +4 +¢

 

column. Then add the total for Column A te the total for Column B.

 

} i :
Calculate your total current monthly income. Add lines 2 through 10 for each 1 iat
Y . a | § 3555 i+

} i

 

 

 

 

FEE v<tormine Whether the Means Test Applies to You

: 12. Calculate your current monthly income for the year, Follow these steps:

13.

t4.

42a. Copy your total current monthly income from Line 11... ecocccocceccccseescenserseeneeneeeseesessttensasseeactaeesesneceeee COPY Une 11 here>
ke.

Multiply by 12 (the number of months in a year).
42b. The result is your annual income for this part of the form. 42b.

Calculate the median family income that applies to you. Follow these steps: .

Fill in the state in which you live. iF Ori DF

t

= =o

Fill in the number of people in your household. 2)

i
J

 

 

 

Fill in the median family income for your state and size of household. . veseeseneaes ve sat ctsenecesnesanscessternstatinteariese TDs

 

 

To find a list of applicable median income amounts, go online using the link specified in in the 2 separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

How do the lines compare?

14a. LJ] Line 12b is jess than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go te Part 3, Do NOT fill out or file Official Form 1224-2

14b. OJ Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.

Go to Part 3 and fill out Ferm 1224-2.

Official Form 1224-1 Chapter 7 Statement of Your Current Monthly Income

page 2

 

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 44 of 51

Olas Sot-
Debtor 4 i ansse 4 . Sm Case number (if known)

Middle Name Lael Name

Sign Below

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

x Lama bh Sn bh x

i
{
Signature of Debtor 1 Signature of Debtor 2 !
1
|
i
4
t
f

 

Date Date
MM fOD FYYYY MM/ DO /YYYY

‘ K you checked line 14a, do NOT fill out or file Form 122A—2.
If you checked fine 14b, fill out Ferm 122A—2 and file it with this form.

. Official Form 1224-1 Chapter 7 Statement of Your Current Monthly Income page 3

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 45 of 51

1 Advert ileath Med group East FL
9910 Welker ed

chattanaga, TN aTyal

2. Advanced GI Atto
ie GO Dunlawtmn Avenue

Suite AO
“Peat Crang, eu 32{27

B AT+T Wverse -Credance

iTo0o Detllas Fartuny
Sule zod

“Ballas, Ty T2489
fd. Lrrect TV
Po Boy Jos ae!

Po Boy SSos

Po fy S220
Soy Fells Sb S7lr7

7 Floe.o0A Heath Care

Po BY FTe7l
Deuplbena Beosth, Floncle 3284

 
Case 3:20-bk-00133-CJJ Doc 1 Filed 01/15/20 Page 46 of 51

Adoaines America Froceed  -
S551 Ab Nove Road

Holly Hill Clonda 32i 71

 

 
Ca ‘20-bk-00133-CJJ Doci1 Filed 01/15/20 Page 47 of 51
8, “Bowden oe low) PA

BSUS FiGth Avene Nowth
+. Relerbug ,Flonda 23712

q freceptance. Now

1924 w FalunatmeD Speeduxny,
Taytma “Beach, Flmda 3211/4

10. Qn relina Club - Professional a
AY yg Posy meadows ley

Facksoulle , Floida 32256

ll. GE money /Te Peay
Pee tuo Recover Associates ue

PO Bey. 12414
Norfolk VA 2354]

jJ2 HSA
(pg 550 EtHoO AVG, SoITE H
“Revo, Nv ¥9506

|3° LAB CORP ~ Credit Callecten Serrege

7235 Cantm Street
phor wood UA 02004

Id Montgomery Word
}i{2. ath Arenve
— mMonree, wi 5 Bitele

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 48 of 51

BP Lean Finance

Po Bry 70%
Lonters meek MI 4AIGD

Crret leans Financial

Payson, Ac FEY

 
4 Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 49 of 51
aprrad ne wan |

Po Bry, Sole -
Rich mud vA a8 8

Chose “Bank

Po Buy |Pa0s!
Colombes, ol, Y 221F

Car Moy Qeuto Finance

Po Bap Wooo9

Qhedit Ora Berle
P D Bex bose

Coty of Inclustny

MY FNe- 0500

der Loilliams Prasey Management
“tuo Palm Coasl, Flonde.

a2127

“Radius G lob Ss Lutens C10

TS! Glenroy Load Sule 250-4
Mraneegelis, MN SSY43G

 

 
Case 3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 50 of 51

Opp leans/ Finuise
130 & Rardo ph ST STE 3Y

Chicago lq G@oGal

QSFH/EDS
QUIO Byecuhive, Cnter Cir wo

Suite 100
“Tal lahasse2,

22506 Ss, Fin ley Read
bard IL, Wl Ug

FL BQB0!

Lom

 

 
S. Ore (1) 9PA3:20-bk-00133-CJJ Doc1 Filed 01/15/20 Page 51 of 51

C verside. CGnte
204 Stade “Koad 3/2 Ont iz

ST. Ougushe FL 220%6

lio Pean Crecut
Po Bey 69703
tarishyg, Pa ilol- W703

7. Wicheel D Koha MD AAAL Cerrter
709 Hort Clyde Moris Boxe varc!
Daytime Beach, Ronda 32114

iS Tote! Oise
PO ty SZtO

scoot HLS Sp Si[2

— PO Boy A547
Portlancl, Maine 04/12-FS97

ZO. wellbank | Fnge 4.

leQA 56 Zidgewood
Saunt Claud mud S650 343-0820

gi. Luni Fundia LLC

PO Pry [elo)
Gyreenuile

Se, AW 02

 

 
